Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office action is in response to Applicant’s Amendment filed on 06/20/2022. Claims 1, 4-11, 14-19 are amended. Claims 2-3 are cancelled. Claim 20 is new claim. Claims 1, 4-20 are now pending.
Allowable Subject Matter
Claims 1, 4-20 are allowed.
As of claim 1, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent foreground screen 30 through the clear background screen 32. At the same time the first frame 14 is being projected, the corresponding first frame 15 on the second film strip, as shown in FIG. 7, would be a totally matted frame, therefore, no image would be projected. At the next frame pair, the first film strip 12 would have a second frame 15 that is totally matted and the second frame on the second film strip 12 would have a second two-dimensional optical image 20 that conversely depicts a conventional background image 20a and a matted foreground image 20b. This second image would be synchronized with the screen 30, 32 so that the image is projected onto the translucent background screen 32 and viewed through the foreground screen which has been switched to its clear mode. The subsequent projections would continue as shown in FIGS. 6 and 7. The above technique also produces the three-dimensional volumetric image, as shown in FIG. 4, without the need for a viewing implement. Zuchowski does not anticipate or render obvious, alone or in combination, the first screen extends along a specific axis, the specific axis extends through the gap between the first screen and the second screen, and the second screen has transparency and is in front of the first screen with a gap therebetween; and a projection unit that includes an emitter configured to emit, from a region on the specific axis, light for to display a first image and a second image which is superimposed on the first image project the first image onto the first screen along an optical path that extends through the gap; and project the second image onto the second screen along the optical path, wherein the first screen is configured to diffuse and reflect the light to display the first image, and Page 2 of 12Application No. 17/284,237 Reply to Office Action of March 18, 2022 the second screen is configured to diffuse and transmit the light to display the second image.
Claims 2-19 are allowed as being dependent on claim 1.
As of claim 20, the closest prior art Zuchowski et al. (US 5,024,521 A1; Zuchowski) teaches synchronized projectors having two film strips 12 would be required to project the optical images onto the foreground and background screens. In this two-film strip configuration, the first film strip 12, as shown in FIG. 6, would have a first photographic frame 14 that depict a first two-dimensional optical image 16 having a conventional foreground image 16a and a matted background image 16b. This film strip would be projected by the first projector 50, as shown in FIG. 5, onto the translucent foreground screen 30 through the clear background screen 32. At the same time the first frame 14 is being projected, the corresponding first frame 15 on the second film strip, as shown in FIG. 7, would be a totally matted frame, therefore, no image would be projected. At the next frame pair, the first film strip 12 would have a second frame 15 that is totally matted and the second frame on the second film strip 12 would have a second two-dimensional optical image 20 that conversely depicts a conventional background image 20a and a matted foreground image 20b. This second image would be synchronized with the screen 30, 32 so that the image is projected onto the translucent background screen 32 and viewed through the foreground screen which has been switched to its clear mode. The subsequent projections would continue as shown in FIGS. 6 and 7. The above technique also produces the three-dimensional volumetric image, as shown in FIG. 4, without the need for a viewing implement. Zuchowski does not anticipate or render obvious, alone or in combination, the second screen has transparency and is in front of the first screen with a gap therebetween; a substantially tubular transparent base material having a curved cylindrical surface; and a transparent screen on one of an inner surface and an outer surface of the transparent base material, wherein the transparent screen is a transmissive screen on the inner surface of the transparent base material, the first screen corresponds to the outer surface of the transparent base material, and the second screen corresponds to the transmissive screen; and a projection unit that includes an emitter configured to: Page 7 of 12Application No. 17/284,237 Reply to Office Action of March 18, 2022 emit, from a region on the specific axis, light to display a first image and a second image which is superimposed on the first image; project the first image onto the first screen along an optical path that extends through the gap; and project the second image onto the second screen along the optical path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Martinez (US 10935879 B2) teaches a system for forming a floating image, including: at least one image projector, a display screen including transparent segments and scattering segments, and a semi-reflective structure placed between the image projector and the display screen, including a face, termed the transmission face, suitable for transmitting light beams coming from the image projector and light beams coming from the scene to be observed, and an opposite face, termed the reflection face, suitable for reflecting light beams coming from the display screen, so as to form a virtual image, termed the floating image, of the image projected onto the display screen;
- Prior Art LEE et al. (US 20150022783 A1) teaches a display apparatus which includes a light source unit configured to output a visible light, a scanner configured to output a first projection image and a second projection image based on the visible light by implementing first direction scanning and second direction scanning, and a light path splitter configured to separate light paths of the first projection image and the second projection image from each other, so as to output the first projection image and the second projection image toward a first display area and a second display area respectively. The display apparatus is capable of projecting different images onto display areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882